11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Randy Durham,                              * From the 358th District Court
                                             of Ector County
                                            Trial Court No. D-137,194-A.

Vs. No. 11-16-00183-CV                     * July 19, 2018

Hallmark County Mutual                     * Memorandum Opinion by Wright, S.C.J.
Insurance Company,                          (Panel consists of: Willson, J.,
                                             Bailey, J., and Wright, S.C.J., sitting
                                             by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Randy Durham.